Opinion issued May 17, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00534-CR
                            ———————————
                      EMILIO LEDESMA, JR., Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1430577


                          MEMORANDUM OPINION

      After a jury trial, Emilio Ledesma, Jr. was convicted of failure to register as

a sex offender. After finding two enhancement paragraphs true, the jury assessed

his punishment at 33 years’ confinement. Ledesma appeals, contending that the

trial court erroneously admitted testimony from two witnesses. We affirm.
                                 BACKGROUND

      In 1991, Emilio Ledesma was convicted of robbery and sexual assault. He

was sentenced to thirty years’ imprisonment for the sexual assault and

subsequently was released on parole. Upon release from an intermediate sanction

facility (ISF) where he had been serving time for a parole violation, a parole officer

admonished Ledesma about his parole reporting requirements, including his

obligation to register as a sex offender with the local authorities whenever he

moves. Ledesma signed the form, acknowledging the requirements. He reported

that he intended to reside at 3000 Carrolton Street, an apartment complex in

Southeast Houston, within Harris County. Ledesma was approved to live at the

Carrolton apartment, where his stepsister, Graciela Maya, lived.

      Ledesma was assigned to Nathan Garcia, a parole officer with the Texas

Department of Criminal Justice. TDCJ instructed Ledesma to meet with Garcia on

March 13, 2014.     Ledesma was also required to report to the Harris County

Sheriff’s Office to register as a sex offender no later than March 17th, seven days

after his release. Ledesma met with Garcia as scheduled, but he did not register

with either the Harris County Sheriff’s Office or any other law enforcement

agency.

      A few months later, Detective April Ontiveros of the Pasadena Police

Department’s sex crimes division was notified that Ledesma had been found at an



                                          2
apartment complex in Pasadena, located at 3271 Shaver Street, in connection with

an incident. She testified that when police checked the Pasadena apartment, they

found Ledesma there. Detective Ontiveros recounted that her investigation was

prompted by a separate incident involving Ledesma. She had reviewed documents

concerning the Pasadena apartment incident. When she visited the apartment,

Ontiveros found Ledesma there with his girlfriend, and she spoke with Ledesma

during the investigation. She testified that she searched the records and was unable

to find any record that Ledesma had registered as a sexual offender.

      Parole Officer Garcia testified that he had attempted to contact Ledesma at

the Carrolton apartment, but was unable to find him or reach him by telephone at

the number that he had provided. When Garcia visited the Carrolton residence, he

discovered that Ledesma was not there. Garcia testified about the conditions of

Ledesma’s release and Ledesma’s agreement to comply with them, including the

requirement that he register as a sex offender. When the State asked whether,

during the course of his investigation, Garcia had found an address where Ledesma

could be found, defense counsel objected on hearsay grounds. The trial court

overruled Ledesma’s hearsay objection, and Garcia responded that Ledesma was

found at the Shaver address in Pasadena. The State asked whether Garcia had

formed an opinion as to whether Ledesma was living at the Carrolton address.

Garcia responded that Ledesma did not reside at the Carrolton address.



                                         3
      Graciela Maya, Ledesma’s stepsister, testified that she has known Ledesma

her entire life because he is her stepfather’s son. At the time of Ledesma’s release,

Graciela resided at the 3000 Carrolton address with her daughter, one of her

brothers, his wife, and their three children. She testified that Ledesma never lived

at the Carrolton address after his release in March.

      Graciela testified that her brother, Luis Maya, had also lived at the Carrolton

address but beginning in March 2014 lived at “some apartments off of Shaver and

Spencer Highway” at 3271 Shaver. Over a defense objection that Graciela lacked

personal knowledge, she further testified that Ledesma lived at the Shaver

apartments with her brother, Luis.

      Graciela and Ledesma had been in a sexual relationship for “a month or

two” during one time that Ledesma had been released from prison. Graciela

testified that Ledesma had lived with her at the Carrolton address for a few months

after his initial release from prison, before his detention in the ISF for a parole

violation. Graciela denied that Ledesma lived with her at the Carrolton address

between his March 7 release from the ISF and March 28. Graciela also denied

receiving any of Garcia’s phone calls at the Carrolton address and testified that her

telephone number at the Carrolton address had not changed in the last ten years.




                                          4
                                  DISCUSSION

      Ledesma contends that the trial court erred in admitting hearsay testimony

by Parole Officer Garcia and his stepsister Graciela over his objection, and that he

was harmed by its admission.

I.    Standard of Review and Applicable Law

      We review a trial court’s decision to admit or exclude evidence for an abuse

of discretion. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). A

trial court abuses its discretion only if its decision is “so clearly wrong as to lie

outside the zone within which reasonable people might disagree.” Taylor v. State,

268 S.W.3d 571, 579 (Tex. Crim. App. 2008). A trial court does not abuse its

discretion if some evidence supports its decision. Osbourn v. State, 92 S.W.3d
531, 538 (Tex. Crim. App. 2002). We uphold a trial court’s evidentiary ruling if it

was correct on any theory of the law applicable to the case. De La Paz v. State,

279 S.W.3d 336, 344 (Tex. Crim. App. 2009).

      Texas law prohibits a witness from testifying on a matter unless the witness

has personal knowledge of the matter. TEX. R. EVID. 602; Pena v. State, 441
S.W.3d 635, 644 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d).           Further,

absent a hearsay exception, a party may not offer an out-of-court statement for the

truth of the matter asserted in the statement. See TEX. R. EVID. 801(d), 802. If

evidence is admissible for a limited purpose other than to prove the truth of the



                                         5
matter asserted, then a complaining party must object and request a limiting

instruction to preserve a complaint on appeal about its admission. See TEX. R.

EVID. 105(b)(1).

II.   Admission of Evidence

      A.    Investigating Officer

      The State asked Parole Officer Garcia on direct examination:

      THE STATE          . . . [D]uring the course [of] your investigation, did
      [you] discover an address where the defendant was found?

      DEFENSE COUNSEL: Objection as to hearsay.

      THE COURT:          Overruled. He may answer if he knows, yes or no.

      A:     Yes.   I was told of a different address where he may be
      residing.

      THE STATE:          And what was that address?

      DEFENSE COUNSEL: Objection as to hearsay.                 He was told a
      different address.

      THE STATE:          Your Honor, he’s a law enforcement officer, so
      he’s entitled to divulge the results of his investigation, part of which is
      reviewing the reports of other officers.

      DEFENSE COUNSEL: That is not a hearsay exception.

      THE COURT:          Objection is overruled. He may answer.

      A:    I know the address to be a Shaver Street, The Villas at Shaver
      in Pasadena, Texas.




                                          6
      Ledesma contends that Garcia’s answer should have been excluded as

hearsay. However, out-of-court statements by law enforcement officers may be

admissible for limited purposes other than hearsay, including to provide

information about the course of an investigation; in such instances, a trial court

may determine that the evidence is admissible for purposes other than for the truth

of the matter asserted. TEX. R. EVID. 801(d)(2); Guidry v. State, 9 S.W.3d 133, 152

(Tex. Crim. App. 1999) (holding that trial court did not abuse its discretion in

admitting hearsay statement from police officer that address book found in

investigation connected defendant’s phone number to conspiracy, explaining that

“[a]n extrajudicial statement or writing which is offered for the purpose of showing

what was said rather than for the truth of the matter stated therein does not

constitute hearsay.”) (quoting Dinkins v. State, 894 S.W.2d 330, 347 (Tex. Crim.

App. 1995)); Jones v. State, 466 S.W.3d 252, 263–64 (Tex. App.—Houston [1st

Dist.] 2015, pet. ref’d); see, e.g., Mendoza v. State, 69 S.W.3d 628, 633 (Tex.

App.―Corpus Christi 2002, pet. ref’d) (information relayed by police to arresting

officer that appellant was assailant not offered for truth of matter asserted). As the

State noted in its response in the trial court, Officer Garcia’s statement was in the

context of his description of what prompted his investigation into Ledesma’s

possible parole violation and put him on notice that Ledesma was not at the

Carrolton address. When a trial court admits evidence that is hearsay that is



                                          7
admissible for a limited purpose, a party may claim error only if the party requests

the court to instruct the jury accordingly. See TEX. R. EVID. 105(b)(1). Ledesma

did not request that the jury consider the statement for notice purposes only, and

not for the truth of the matter asserted. Because the out-of-court statement was

admissible for another purpose, the trial court did not abuse its discretion by

allowing it into evidence for that purpose; absent a limiting instruction, the claim

of error in the admission of the hearsay evidence is not preserved for our review.

See TEX. R. EVID. 801(d)(2); Guidry, 9 S.W.3d at 152; Jones, 466 S.W.3d at

263‒64; Mendoza, 69 S.W.3d at 633.

      B.    Personal Knowledge of Fact Witness

      Ledesma next contends that Graciela Maya’s testimony that Ledesma was

living at the Pasadena address should have been excluded as hearsay because

Graciela lacked personal knowledge of Ledesma’s whereabouts. See TEX. R. EVID.

602 (“A witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter. Evidence

to prove personal knowledge may consist of the witness’s own testimony.”). The

State responds that (1) Ledesma failed to preserve error on this objection, (2) the

trial court properly admitted the evidence, and (3) even assuming any error,

admission of this testimony was harmless.




                                         8
Graciela testified:

THE STATE: Did you have any other family in Pasadena?

A: I do.

THE STATE: Who?

A: My brother Luis Maya.

** *

THE STATE: Where was your brother living at the beginning of
March of 2014?

DEFENSE COUNSEL: Objection to relevance. I don’t know this
person that we’re talking about.

THE COURT: Overruled. You may answer if you know.

THE STATE: Where was your brother living [in] March 2014?

A: Some apartments off of Shaver and Spencer Highway.

Q: And would those have been 3271 Shaver?

A: Yes.

Q: Was anyone living there with him?

A: Yes.

DEFENSE COUNSEL: Objection to hearsay. She hasn’t established
any personal knowledge.

THE STATE: I’m asking if she knows.

THE COURT: Right. You may answer, if you know.

A: Yes, I do know.


                                9
      THE STATE: And who, if you know, was living with him?

      A: Emilio [Ledesma] and his girlfriend, Beatrice.

      THE STATE: And at some point [you] did mention that your brother
      lived [with] you also. At some point did he move out of that
      apartment on Shaver?

      A: Yes.

      DEFENSE COUNSEL: Your Honor, may we approach?

      THE COURT: Let’s hear the objection.

      DEFENSE COUNSEL: May we approach, please?

      THE COURT: You may come to the bench, please. Next time an
      objection is made, wait until I rule on the objection before you answer
      the question.

      THE WITNESS: Okay.

      (On-the-record discussion at the Bench)

      MS. MEADOR: I would like to take this witness on voir dire outside
      the presence of the jury.

      The State adduced evidence without an objection that Ledesma and his

girlfriend resided with Graciela’s brother, Luis, at his Shaver apartment; thus, this

issue is not preserved for review. See TEX. R. APP. P. 33.1(a)(1)(A); Hudson v.

State, 675 S.W.2d 507, 511 (Tex. Crim. App. 1984) (“[A]n error in admission of

evidence is cured where the same evidence comes in elsewhere without

objection.”). Absent the trial court’s granting of a running objection, counsel is



                                         10
required to object to inadmissible testimony each time the evidence is offered.

Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991); see also Lane v.

State, 151 S.W.3d 188, 192–93 (Tex. Crim. App. 2004) (holding unless defendant

obtains running objection, he waives complaint to admission of particular evidence

when same or like evidence received elsewhere without objection); Leday v. State,

983 S.W.2d 713, 718 (Tex. Crim. App. 1998) (“Our rule . . . is that overruling an

objection to evidence will not result in reversal when other such evidence was

received without objection, either before or after the complained-of ruling.”).

      Even assuming that error was preserved, Graciela testified that she knew

where Ledesma, her stepbrother, lived because he lived there with Luis, her other

brother. She stated that one knows where one’s family lives. She testified that she

had dropped “[her] brother” off at the apartment, and that “I’ve seen my other

brother walk into the apartment. I seen this brother walk out of it.” Graciela

admitted, however, that she had never been inside the Shaver apartment and hadn’t

talked to or had contact with Ledesma since the time he was released.

      Ledesma notes that Graciela testified that Beatrice’s daughter, who also

lived at the Shaver apartment, told her that Ledesma lived there. Ledesma argues

that this demonstrates that Graciela’s knowledge was based entirely on hearsay.

      A trial court, however, may in its discretion determine that a witness has

personal knowledge of facts based on the witness’s own testimony that the witness



                                         11
is knowledgeable. See TEX. R. EVID. 602. A witness may testify in the form of

opinions and inferences which are (1) “rationally based on the witness’s

perception” and (2) “helpful to clearly understanding the witness’s testimony or to

determining a fact in issue.” TEX. R. EVID. 701; accord Fairow v. State, 943
S.W.2d 895, 898 (Tex. Crim. App. 1997). An opinion is rationally based upon

perception if a reasonable person could draw the opinion based upon personal

knowledge or experience. Fairow, 943 S.W.2d at 899–900.

      Here, Graciela indicated that she had seen one brother enter the Shaver

apartment and another exit. This coupled with her affirmative statement that she

was aware of where the members of her family resided, including Ledesma, is

sufficient for the trial court to have concluded that an adequate foundation existed

for Graciela to testify about Ledesma’s whereabouts, with the credibility and

weight of that testimony subject to challenge on cross-examination.




                                        12
                                    CONCLUSION

      We affirm the judgment of the trial court.




                                               Jane Bland
                                               Justice

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                        13